                  3:20-cr-30067-SEM-TSH # 26   Page 1 of 11
                                                                                  E-FILED
                                                     Monday, 23 August, 2021 10:36:45 AM
                                                             Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
               CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,               )
                                        )
     Plaintiff,                         )
                                        )
     v.                                 )      No. 20-cr-30067
                                        )
LASHANDA HUDSON,                        )
                                        )
     Defendant.                         )

                                   OPINION

SUE E. MYERSCOUGH, U.S. District Judge

     Before the Court is Defendant Lashanda Hudson’s Motion to

Dismiss for Improper Venue. [d/e 14]. Venue is proper here

because the Indictment on its face alleges a scheme which

continued through and was at least partially committed in this

district. The motion is, therefore, DENIED.

                              Background

     On November 10, 2016, a Grand Jury returned an Indictment

charging Defendant with 12 Counts of Wire Fraud in violation of 18

U.S.C. § 1343 and 9 Counts of Money Laundering in violation of 18

U.S.C. § 1956(a)(1)(A)(i). Indictment [d/e 1]. The Indictment alleges

that Defendant engaged in a scheme to defraud the State of Illinois,
                              Page 1 of 11
                 3:20-cr-30067-SEM-TSH # 26   Page 2 of 11




including the Illinois Department of Human Services, the United

States, and others through fraudulent Child Care Assistance

Program payments. Id. at ¶ 1. Specifically, the Indictment alleges

Defendant knowingly used false pretenses, representations,

promises, and material omissions in order to obtain fraudulent

Child Care Assistance Program subsidy payments from the State of

Illinois and the Illinois Department of Human Services (“the

Department”), a program partially funded by the United States

Department of Health and Human Services. Id. at ¶¶ 2, 3, & 15–23.

Part of the scheme, according to the allegations in the Indictment,

was Defendant’s submitting Child Care Applications containing

fraudulent information to Illinois Action for Children, the childcare

referral agency contracted by the Department to administer the

Child Care Assistance Program. Id. at ¶¶ 4–8, 16, & 23. Once

processed and approved by the Department, the applications

eventually allowed Defendant to submit, as an approved childcare

provider, Child Care Certificates to Illinois Action for Children. Id.

at ¶ 16–19. As part of the Child Care Assistance Program, Illinois

Action for Children then processed the information allegedly

provided by Defendant to the Department, which in turn caused
                             Page 2 of 11
                  3:20-cr-30067-SEM-TSH # 26   Page 3 of 11




Automated Clearing House subsidy payments to be sent to

Defendant from the Illinois State Comptroller in Springfield, Illinois.

Id. at ¶¶ 9, 12, & 23. The Indictment alleges Defendant submitted

fraudulent claims totaling approximately $734,000 which were

routed through the Illinois State Comptroller’s office in the Central

District of Illinois. Id. at ¶ 22.

     On April 24, 2021, Defendant filed this Motion to Dismiss for

Improper Venue. [d/e 14]. In her Memorandum in Support of her

Motion to Dismiss, Defendant argues that, because she was not

physically present in the Central District when she allegedly began,

executed, and completed her scheme, the Indictment is invalid on

its face and should be dismissed. [d/e 15 at p. 6–13].

                             Legal Standard

     A district court must be a proper venue for the prosecution of

a defendant. The proper venue in criminal cases is the district in

which the offense was committed. U.S. Const. art. III, § 2, cl. 3

(“Trial of all Crimes ... shall be held in the State where the said

Crimes shall have been committed”); United States v. Morrison, 946

F.2d 484, 490 (7th Cir. 1991); see also United States v. Merrill, 513

F.3d 1293, 1304 (11th Cir. 2008) (noting that the Sixth Amendment
                               Page 3 of 11
                3:20-cr-30067-SEM-TSH # 26   Page 4 of 11




guarantees a trial in the state and district where the crime was

committed).

     Whether venue is proper turns on a two-part inquiry. United

States v. Muhammad, 502 F.3d 646, 652 (7th Cir. 2007) (citing

United States v. Cabrales, 524 U.S. 1, 6 (1998), and United States

v. Anderson, 328 U.S. 699, 703 (1946)). The first consideration is

whether there is a statute directing the matter of venue in the case.

Id. Where one is unavailable or absent, the second consideration is

“the nature of the crime alleged and the location of the act or acts

constituting it.” Id. There is no “mechanical test” to determine a

proper venue under this general rule. United States v. Balsiger,

910 F.3d 942, 956 (7th Cir. 2018). Instead, the district court

considers factors including “the site of the defendant's acts, the

elements and nature of the crime, the locus and effect of the

criminal conduct, and the suitability of each district for suitable

fact-finding.” Muhammad, 502 F.3d at 652. Those factors

notwithstanding, “[p]roper venue is not limited to districts where

the defendants were physically present when they committed the

unlawful acts.” United States v. Brown, 739 F2d 1136, 1148 (7th

Cir. 1984).
                             Page 4 of 11
                3:20-cr-30067-SEM-TSH # 26   Page 5 of 11




     To prove a venue is proper, the Government must establish by

a preponderance of the evidence that the offense occurred in the

district in which the case was brought. United States v. Herrera–

Ordones, 190 F.3d 504, 509 (7th Cir. 1999). When a motion to

dismiss for improper venue is brought under Federal Rule of

Criminal Procedure 12, all allegations in the indictment are

assumed true and viewed in the light most favorable to the

Government. Fed. R. Crim. P. 12(b)(3)(A)(i); United States v.

Herrera–Ordones, 190 F.3d 504, 509 (7th Cir. 1999). Only the

allegations on the face of the indictment are considered without

regard to evidence not appearing therein. United States v.

Sampson, 371 U.S. 75, 76 (1962).

                             Discussion

     The Indictment under which Defendant is charged alleges

violations of two federal laws. Each of those laws carries a different

structure for venue purposes, so each is evaluated separately. Cf.

United States v. Muhammad, 502 F.3d 646, 652 (7th Cir. 2007)

(citing United States v. Cabrales, 524 U.S. 1, 6 (1998)).




                             Page 5 of 11
                3:20-cr-30067-SEM-TSH # 26   Page 6 of 11




                      Counts 1–12: Wire Fraud

     Venue in this district is proper as to the Indictment’s Wire

Fraud Counts. Counts 1 through 12 of the Indictment charge

Defendant with Wire Fraud in violation of 18 U.S.C. § 1343.

Indictment at ¶ 23. While that statute does not include any specific

venue provision, 18 U.S.C. § 3237(a) provides: “Except as otherwise

expressly provided . . . any offense against the United States begun

in one district and completed in another, or committed in more

than one district, may be inquired of and prosecuted in any district

in which such offense was begun, continued, or completed.”

     Defendant argues that § 3237(a) is inapplicable to the wire

fraud allegations for two reasons. First, because wire fraud is not a

continuing offense considered by § 3237(a), and next, because the

second of § 3237(a)’s two provisions specifies offenses involving the

mail as continuing offenses, which, in Defendant’s view, means the

entire statute must only apply to mail offenses. See Def.’s Memo.

[d/e 18] at 2–3. But the first of § 3237(a)’s two provisions contains

no mail-offense limitation. Furthermore, continuing offenses under

§ 3237(a) include wire fraud offenses in violation of § 1343. See

United States v. Brown, 739 F.2d 1136, 1148 (7th Cir. 1984)
                            Page 6 of 11
                 3:20-cr-30067-SEM-TSH # 26   Page 7 of 11




(holding venue proper under § 3237(a) for violations of § 1343 wire

fraud in which the only connections to the Central District of

Illinois were defendants’ wiring of funds through the district); see

also United States v. Balsiger, 910 F.3d 942, 956 (7th Cir. 2018)

(holding that venue was proper in wire fraud case where

defendants’ connection to the district was sending wire transfers in

and out of the district). Therefore, § 3237(a) is “statutory directive

on the matter of venue” for this case. 502 F.3d at 652.

     The Indictment raises sufficient connections to this district for

proper venue in this district under § 3237(a). The scheme alleged

in the Indictment involved Defendant’s submission of the Child

Care Applications containing false information to the Department in

order to receive Child Care Assistance Program subsidy payments.

Indictment at ¶¶ 4–8, 6, & 23. Defendant received those subsidy

payments, the Indictment alleges, through wire transfers

necessarily sent out of the Illinois State Comptroller’s office in

Springfield, Illinois. Id. at ¶¶ 12–22. While Defendant argues that

those payments could have been made from an Illinois State

Comptroller’s office located in the Northern District of Illinois, the

Indictment alleges that they were made from an office located in the
                             Page 7 of 11
                 3:20-cr-30067-SEM-TSH # 26   Page 8 of 11




Central District—specifically, the Springfield, Illinois, office. Id. at ¶

12; cf. Sampson, 371 U.S. at 76 (only the allegations on the face of

the indictment are considered in a Federal Rule of Criminal

Procedure 12 venue analysis). The alleged scheme “continued” from

Defendant’s location, through wire transfers allegedly made out of

the Illinois State Comptroller’s office in Springfield, Illinois, and

resulted in payments made back to Defendant.

     The alleged scheme was also at least partially “committed” in

this district under § 3237(a). “The elements of wire fraud under

section 1343 are: a scheme to defraud, a false representation, and

use of interstate communications.” United States v. Pritchard, 773

F.2d 873, 876 (7th Cir. 1985). The scheme as alleged in the

Indictment included the use of interstate communications to cause

wire transfers in and out of the Illinois State Comptroller’s office

located in the Central District of Illinois. Indictment at ¶ 23. Such

facts on the face of the Indictment are sufficient to establish venue

in this district. Cf. Balsiger, 910 F.3d at 956 (“The defendants also

caused wire transfers in and out of the district in furtherance of the

fraudulent scheme. The law requires no more.”)



                              Page 8 of 11
                3:20-cr-30067-SEM-TSH # 26   Page 9 of 11




     The face of the Indictment alleges a scheme which was both

committed and continued in this district. Venue in this district as

to Counts 1–12 is, therefore, proper under 18 U.S.C. § 3237(a).

                 Counts 13–21: Money Laundering

     Venue in this district is also proper as to the Indictment’s

Money Laundering Counts. Counts 13–21 of the Indictment charge

Defendant with Money Laundering in violation of 18 U.S.C. §

1956(a)(1)(A)(i). Indictment at ¶ 25. Unlike the wire fraud statute,

the money laundering statute does include a venue provision. See

18 U.S.C. § 1956(i). Whether venue is proper as to the money

laundering counts is, therefore, first analyzed under that “statutory

directive.” Muhammad, 502 F.3d at 652. The money laundering

venue provision states,

             [P]rosecution for an offense under [§ 1956] may be
             brought in (A) any district in which the financial or
             monetary transaction is conducted; or (B) any district
             where a prosecution for the underlying specified
             unlawful activity could be brought, if the defendant
             participated in the transfer of the proceeds of the
             specified unlawful activity from that district to the
             district where the financial or monetary transaction is
             conducted.

     18 U.S.C. § 1956(i).



                            Page 9 of 11
                3:20-cr-30067-SEM-TSH # 26   Page 10 of 11




     As Defendant concedes, under subsection (B), venue is proper

in this case in any district in which the underlying offense—here,

the wire fraud—is properly brought. Def.’s Memo. [d/e 15] at 11–

12. As stated above, this district is a proper venue for those

charges. Therefore, under § 1956(i), venue is proper in this district

for the Money Laundering Counts as well.

                             Conclusion

     Defendant’s arguments center on her assertion that the

entirety of the alleged wire fraud and money laundering scheme

took place in the Northern District of Illinois—specifically, Cook

County, Illinois—and not in the Central District of Illinois. Def.’s

Memo. [d/e 15] at 11–12. This, in Defendant’s view, is enough to

make venue improper in this district. It is not. “[I]t is not essential

that the defendant ever have been physically present in the district

in question, so long as the offense continued in that district.”

Muhammad, 5002 F.3d at 653. Therefore, for the reasons stated

above, Defendant’s Motion to Dismiss for Improper Venue [d/e 14]

is DENIED.




                            Page 10 of 11
             3:20-cr-30067-SEM-TSH # 26   Page 11 of 11




ENTERED: August 20, 2021



FOR THE COURT:

                        /s/Sue E. Myerscough
                        SUE E. MYERSCOUGH
                        UNITED STATES DISTRICT JUDGE




                         Page 11 of 11
